DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 09 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,731,798 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant has filed a Terminal Disclaimer that overcomes the Double Patenting rejection cited in the previous office action.
Regarding independent claim 1, the closest prior art of record (Ge—US 2013/0058080) neither shows or suggests a filament lighting apparatus comprising, in addition to other limitations of the claim, a pillar; a plurality of lamp strips; and at least one fixed metal strip, wherein the upper end point of the lamp strip is electrically connected to the fixed metal strip, the fixed metal strip is disposed around the pillar and the fixed metal strip does not directly contact the pillar.
Due to their dependencies upon independent claim 1, claims 2-16 are also allowable.
The subject strip structure described earlier is provided for achieving uniform illumination.  The design is new and unique to the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        30 December 2021